DETAILED ACTION
This Office action is in reply to application no. 16/779,305, filed 31 January 2020.  Claims 1-36 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: there is an error in the Application Data Sheet.  Inventor #2 does not reside in “Jersey City, NY” because there is no such place.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “irrelevant” in claims 1-36 is a relative term which renders the claim indefinite. The term “irrelevant” 
The process disclosed by claim 6 is not, by itself, indefinite, but it only discloses additional steps, leaving those of parent claim 5 indefinite.  (This naturally also applies to corresponding claims 18 and 30).  If the claims were drafted such that the determination of irrelevance in the independent claims relied on a particular, objective process such as that disclosed by claim 6, that would be sufficient for this rejection to be overcome, except as noted for three claims in the following paragraph.
Further with regard to claims 3, 16 and 29, there is insufficient antecedent basis for “the one or more entities identified by parsing the data streams”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-15, 17-27 and 30-36 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 is representative of the independent claims.  The claim(s) recite(s) receiving news articles from multiple sources, classifying them into subscriptions, within each subscription removing duplicate and irrelevant news articles and ranking the remaining articles, and then presenting this to a user who has subscribed to a particular subscription for which this has been done. 
First, this is a fundamental business practice that requires no computers at all to perform.  Any publisher who publishes multiple, related magazines or newspapers 
She may then delegate the next step to a sub-editor, responsible for only one magazine or a portion thereof, who would do precisely the next claimed step – make sure none of the articles were substantially duplicative or unlikely to be interesting to readers, and remove them.  The managing editor, taking the remaining articles, lays out the magazine which necessarily includes deciding on what pages to place the articles which survive, which is in its nature a type of ranking.  Finally, of course, the publisher mails or otherwise delivers magazine A to only its subscribers, and likewise magazine B.
None of this would present any difficulty at all, and none of it requires any technology beyond paper and file folders.
Further, all of the steps can be – and have been – practically performed mentally, without avail of any form of computing technology, as was set forth in the example above.  By way of contrast, three claims – claims 4, 16 and 28 – are not included in this rejection; all are similar.  It would be, at the very least, monstrously tedious for a person to determine LSH signatures of, especially, the content of two news articles, and to determine Levenshtein distances for long passages would be equally tedious.  These sorts of computations rise to the level of impractical; to imagine a human copy editor performing these steps month after month is a flight into fantasy.  Claims 4, 16 and 28 are thereby not directed to the abstract idea, as they integrate it into a practical application by including steps not practically performed in the human mind.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer and nondescript use of the language of AI, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers employing AI.  See MPEP § 2106.05(h).
As the claims only manipulate information about news articles and subscriptions, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the guidance makes it clear that a generic computer, discussed below, is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply stating a method is “computer-implemented” and uses “artificial intelligence”, lacking technological or implementation detail, does not go beyond such general linking.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 13, which has the most, includes a bus, storage device connected thereto, one or more processors also connected thereto, and program instructions stored in the storage device for the processor to execute.  These elements are recited at a high degree of generality and the specification does not meaningfully limit them; they are elements included in a generic computer.
Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – a generic computer performing a chronological sequence of abstract steps – do nothing more than when they are considered individually.  The other independent claims are simply different embodiments but are likewise directed to a generic computer performing essentially the same process.
The dependent claims rejected herein further do not amount to significantly more than the abstract idea: claims 2, 3, 6-10, 14, 15, 18-22, 26, 27, 30-34, 38 and 39 simply recite further abstract manipulation of data and/or nondescript use of AI, and claims 5, 11, 12, 17, 23, 24, 29, 35 and 36 simply further describe the data being manipulated or being used as a basis for manipulation.
These claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12-14, 24-26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (U.S. Publication No. 2019/0354800, filed 20 May 2019) in view of Goldenstein et al. (U.S. Publication No. 2019/0179861).

In-line citations are to Yoo.
With regard to Claim 1:
Yoo teaches: A computer-implemented method for providing news recommendations, [abstract; a “server” provides “news articles”] the method comprising:
ingesting news articles… [0088; “articles” are “acquired” and analyzed, either of which reads on “ingesting” them; 0109; the articles may be of a “newspaper”] 
classifying the news articles into one or more subscriptions; [0092; “a plurality of clusters may be acquired by classifying all of the articles for each issue and/or each section”]
within each subscription…
within each subscription, clustering the news articles according to content of the news articles to form a set of ranked clusters, wherein the clustering is performed using the artificial intelligence system; [0109; “AI-based learning” is used; 0008; “clusters” are formed “of articles” which are “ranked” based on “issue information”] and
digitally presenting the ranked clusters in a graphical user of a subscription-based news system interface… [0109; articles from the highest ranking clusters are displayed “as a graphical user interface” in a particular order]

Yoo does not explicitly teach receiving information from a plurality of news sources, or removing duplicate news articles and irrelevant news articles, wherein the removal is performed using an artificial intelligence system, or displaying information for each subscription indicated in a portfolio of a user, but it is known in the art.  Goldenstein teaches a system for ensuring veracity of content. [abstract] Articles are obtained [0085] from a plurality of sources. [0095] The system may “remove” data from “irrelevant sources”, [0077] and “remove duplicate articles”. [0078] The system uses artificial intelligence, [0214] and may provide information based on “search terms” such as a “specific topic”, [0058] which reads on the recipient having subscribed to the requested information, as “subscribe” includes to “enter one’s name for a publication or service”, (from merriam-webster.com/dictionary) and people may be identified by “social media usernames” [0077] or “names of persons”. [0086] 

Goldenstein and  Yoo are analogous art as each is directed to electronic means for providing information to people after sorting and/or filtering it in some way using AI.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Goldenstein with that of Yoo in order to ensure veracity of information, as taught by Goldenstein; further, it is simply a combination of known parts with predictable results, simply performing Goldenstein’s removal steps at any time before Yoo’s presentation of information, and using Goldenstein’s explicit plurality of sources and requestors of data (e.g. subscribers) in place of Yoo’s less-explicitly-disclosed source and requestors; each part works independently of the other, and each works in combination identically to how it works when not disclosed, with no new and unexpected result inherent or disclosed.

In this and the subsequent claims, in order to avoid a further finding of indefiniteness, in the phrase “news article” and similar phrases, the word “news” is a nonfunctional, descriptive term, considered but given no patentable weight.  The invention would function identically whether the article was a story about a recent traffic collision or a recipe for making apple pie.  (And, if the recipe was in a newspaper, is it then news? Hence the concern about indefiniteness.) The references are provided for the purpose of compact prosecution.

With regard to Claim 2:
The computer-implemented method of claim 1, wherein ingesting the news articles from the plurality of news sources further comprises:
receiving the news articles within a heterogeneous set of data streams from the plurality of news sources; [Goldenstein, 0095 as cited above; data from Google, data from Twitter, and data from a user-defined source are heterogeneous streams, as all that term requires is “diversity of character or content”, from Oxford languages]
parsing the data streams to identify one or more entities associated with each of the news articles; [id.; Google and Twitter are entities; abstract; data are extracted which reads on parsing; see also 0060]
indexing the news articles according to the one or more entities identified therein; [0075; an index is based on a URL, thus information from Google may be associated with its domain, etc.] and
storing each of the news articles as a cluster of nodes in a non-relational database. [0059; a “database” is used; as any database is either relational or not, it would have been obvious to one then of ordinary skill in the art to choose either from such a short list with a reasonable chance of success; “as a cluster of nodes” simply describes any conceivable database]

With regard to Claim 12:
The computer-implemented method of claim 1, wherein clustering the news articles according to content of the news articles to form a set of ranked clusters further comprises:
ranking clusters sequentially by date, clustering ranking score, and cluster size. [0010; clusters are ranked by date; 0010, 0017; clusters are ranked according to a score; 0009; clusters are ranked according to a number of articles, which reads on a size; ranking is sequential by its nature]

With regard to Claim 13:
Yoo teaches: A subscription-based news system, the system comprising:
a bus system; [0065; “bus network”]
a storage device connected to the bus system, wherein the storage device stores program instructions; [0057; various types of memory are disclosed; they can store “program code”] and 
a number of processors connected to the bus system, [0035; “processor of a server”; 0054; it can load instructions from the memory; Sheet 2, Fig. 2] wherein the number of processors execute the program instructions: 
to ingest news articles… [0088; “articles” are “acquired” and analyzed, either of which reads on “ingesting” them; 0109; the articles may be of a “newspaper”] 
to classify the news articles into one or more subscriptions; [0092; “a plurality of clusters may be acquired by classifying all of the articles for each issue and/or each section”]
within each subscription… 
within each subscription, to cluster the news articles according to content of the news articles to form a set of ranked clusters, wherein the clustering is performed using an artificial intelligence system; [0109; “AI-based learning” is used; 0008; “clusters” are formed “of articles” which are “ranked” based on “issue information”] and 
to present digitally the ranked clusters in a graphical user of a subscription-based news system interface… [0109; articles from the highest ranking clusters are displayed “as a graphical user interface” in a particular order]

Yoo does not explicitly teach receiving information from a plurality of news sources, or remove duplicate news articles and irrelevant news articles, wherein the removal is performed using an artificial intelligence system, or displaying information for each subscription indicated in a portfolio of a user, but it is known in the art.  Goldenstein teaches a system for ensuring veracity of content. [abstract] Articles are obtained [0085] from a plurality of sources. [0095] The system may “remove” data from “irrelevant sources”, [0077] and “remove duplicate articles”. [0078] The system uses artificial intelligence, [0214] and may provide information based on “search terms” such as a “specific topic”, [0058] which reads on the recipient having subscribed to the requested information, as “subscribe” includes to “enter one’s name for a publication or service”, (from merriam-webster.com/dictionary) and people may be identified by “social media usernames” [0077] or “names of persons”. [0086] 

Goldenstein and  Yoo are analogous art as each is directed to electronic means for providing information to people after sorting and/or filtering it in some way using AI.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Goldenstein with that of Yoo in order to ensure veracity of information, as taught by Goldenstein; further, it is simply a combination of known parts with predictable results, simply performing Goldenstein’s removal steps at any time before Yoo’s presentation of information, and using Goldenstein’s explicit plurality of sources and requestors of data (e.g. subscribers) in place of Yoo’s less-explicitly-disclosed source and requestors; each part works independently of the other, and each works in combination identically to how it works when not disclosed, with no new and unexpected result inherent or disclosed.

With regard to Claim 14:
The subscription-based news system of claim 13, wherein in ingesting the news articles from the plurality of news sources, the number of processors further execute the program instructions: 
to receive the news articles within a heterogeneous set of data streams from the plurality of news sources; [Goldenstein, 0095 as cited above; data from Google, data from Twitter, and data from a user-defined source are heterogeneous streams, as all that term requires is “diversity of character or content”, from Oxford languages]
to parse the data streams to identify one or more entities associated with each of the news articles; [id.; Google and Twitter are entities; abstract; data are extracted which reads on parsing; see also 0060]
to index the news articles according to the one or more entities identified therein; [0075; an index is based on a URL, thus information from Google may be associated with its domain, etc.] and
to store each of the news articles as a cluster of nodes in a non-relational database. [0059; a “database” is used; as any database is either relational or not, it would have been obvious to one then of ordinary skill in the art to choose either from such a short list with a reasonable chance of success; “as a cluster of nodes” simply describes any conceivable database]

With regard to Claim 24:
The subscription-based news system of claim 13, wherein in clustering the news articles according to content of the news articles to form a set of ranked clusters, the number of processors further execute the program instructions:
to rank clusters sequentially by update date, clustering ranking score, and cluster size. [0010; clusters are ranked by date; 0010, 0017; clusters are ranked according to a score; 0009; clusters are ranked according to a number of articles, which reads on a size; ranking is sequential by its nature]

With regard to Claim 25:
Yoo teaches: A computer program product for providing news recommendations, the computer program product comprising:
a non-volatile computer readable storage medium having program code embodied therewith, [0057; various types of “memory” store “program code”] the program instructions, including:
program code for ingesting news articles… [0088; “articles” are “acquired” and analyzed, either of which reads on “ingesting” them; 0109; the articles may be of a “newspaper”] 
program code for classifying the news articles into one or more subscriptions; [0092; “a plurality of clusters may be acquired by classifying all of the articles for each issue and/or each section”]
program code for … within each subscription…
program code for clustering the news articles within each subscription according to content of the news articles to form a set of ranked clusters, wherein the clustering is performed using the artificial intelligence system; [0109; “AI-based learning” is used; 0008; “clusters” are formed “of articles” which are “ranked” based on “issue information”] and
program code for digitally presenting the ranked clusters in a graphical user of a subscription-based news system interface… [0109; articles from the highest ranking clusters are displayed “as a graphical user interface” in a particular order]

Yoo does not explicitly teach receiving information from a plurality of news sources, or program code for removing duplicate news articles and irrelevant news articles, wherein the removal is performed using an artificial intelligence system, or displaying information for each subscription indicated in a portfolio of a user, but it is known in the art.  Goldenstein teaches a system for ensuring veracity of content. [abstract] Articles are obtained [0085] from a plurality of sources. [0095] The system may “remove” data from “irrelevant sources”, [0077] and “remove duplicate articles”. [0078] The system uses artificial intelligence, [0214] and may provide information based on “search terms” such as a “specific topic”, [0058] which reads on the recipient having subscribed to the requested information, as “subscribe” includes to “enter one’s name for a publication or service”, (from merriam-webster.com/dictionary) and people may be identified by “social media usernames” [0077] or “names of persons”. [0086] 

Goldenstein and  Yoo are analogous art as each is directed to electronic means for providing information to people after sorting and/or filtering it in some way using AI.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Goldenstein with that of Yoo in order to ensure veracity of information, as taught by Goldenstein; further, it is simply a combination of known parts with predictable results, simply performing Goldenstein’s removal steps at any time before Yoo’s presentation of information, and using Goldenstein’s explicit plurality of sources and requestors of data (e.g. subscribers) in place of Yoo’s less-explicitly-disclosed source and requestors; each part works independently of the other, and each works in combination identically to how it works when not disclosed, with no new and unexpected result inherent or disclosed.

With regard to Claim 26:
The computer program product of claim 25, wherein the program code for ingesting the news articles from the plurality of news sources further comprises:
program code for receiving the news articles within a heterogeneous set of data streams from the plurality of news sources; [Goldenstein, 0095 as cited above; data from Google, data from Twitter, and data from a user-defined source are heterogeneous streams, as all that term requires is “diversity of character or content”, from Oxford languages]
program code for parsing the data streams to identify one or more entities associated with each of the news articles; [id.; Google and Twitter are entities; abstract; data are extracted which reads on parsing; see also 0060]
program code for indexing the news articles according to the one or more entities identified therein; [0075; an index is based on a URL, thus information from Google may be associated with its domain, etc.] and
program code for storing each of the news articles as a cluster of nodes in a non-relational database. [0059; a “database” is used; as any database is either relational or not, it would have been obvious to one then of ordinary skill in the art to choose either from such a short list with a reasonable chance of success; “as a cluster of nodes” simply describes any conceivable database]

With regard to Claim 36:
The computer program product of claim 25, wherein the program code for clustering the news articles according to content of the news articles to form a set of ranked clusters further comprises:
program code for ranking clusters sequentially by update date, clustering ranking score, and cluster size. [0010; clusters are ranked by date; 0010, 0017; clusters are ranked according to a score; 0009; clusters are ranked according to a number of articles, which reads on a size; ranking is sequential by its nature]

Claims 3, 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. in view of Goldenstein et al. further in view of Rajewski (U.S. Publication No. 2018/0124194).

These claims are similar so are analyzed together.
With regard to Claim 3:
The computer-implemented method of claim 1, wherein classifying the news articles into one or more subscriptions further comprises:
allocating the news articles to one or more subscriptions according to the one or more entities identified by parsing the data streams.

With regard to Claim 15:
The subscription-based news system of claim 13, wherein in classifying the news articles into one or more subscriptions, the number of processors further execute the program instructions:
to allocate the news articles to one or more subscriptions according to the one or more entities identified by parsing the data streams.

With regard to Claim 27:
The computer program product of claim 25, wherein the program code for classifying the news articles into one or more subscriptions further comprises:
program code for allocating the news articles to one or more subscriptions according to the one or more entities identified by parsing the data streams.

Yoo and Goldenstein teach the method of claim 1, system of claim 13 and medium of claim 25, including parsing as cited above, but do not explicitly teach providing articles to subscribers who have been identified, but it is known in the art.  Rajewski teaches a subscription service without the use of a server. [title] A subscriber is identified by association with her device and the date of purchase of a subscription. [0034] The system then provides “article displays” and other information to subscribers. [0035] Rajewski and Yoo are analogous art as each is directed to electronic means for providing people with articles.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Rajewski with that of Yoo and Goldenstein in order to allow users to make purchases while viewing articles, as taught by Rajewski; [0035] further, it is simply a substitution of one known part for another with predictable results, simply using the extraction of Goldenstein as cited above in regard to claim 2 to obtain Rajewski’s subscriber information rather than that obtained by Goldenstein and using this as the basis for Yoo’s determination of who is provided with what data in place of Yoo’s own method; the substitutions produce no new and unexpected result.

Claims 5, 17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. in view of Goldenstein et al. further in view of Jain et al. (U.S. Publication No. 2018/0067945).

These claims are similar so are analyzed together.
With regard to Claim 5:
The computer-implemented method of claim 1, wherein removing irrelevant news articles further comprises:
removing irrelevant news based on a relevance of an article to the one or more entities identified in the article;
removing irrelevant news based on a popularity of the news source of the article; and
removing irrelevant news based on a relevance of a topic of an article to the user.

With regard to Claim 17:
The subscription-based news system of claim 13, wherein in removing irrelevant news articles, the number of processors further execute the program instructions:
to remove irrelevant news based on a relevance of an article to the one or more entities identified in the article;
to remove irrelevant news based on a popularity of the news source of the article; and
to remove irrelevant news based on a relevance of a topic of an article to the user.

With regard to Claim 29:
The computer program product of claim 25, wherein the program code for removing irrelevant news articles further comprises:
program code for removing irrelevant news based on a relevance of an article to the one or more entities identified in the article;
program code for removing irrelevant news based on a popularity of the news source of the article; and
program code for removing irrelevant news based on a relevance of a topic of an article to the user.

Yoo and Goldenstein teach the method of claim 1, system of claim 13, and medium of claim 25, including removing irrelevant articles and removing articles from irrelevant sources as cited above, but do not explicitly teach basing a decision on a reference to an entity, popularity or topic, but this is known in the art.  Jain teaches a query-categorization system [title] that categorizes information based on “popularity”, “topic relevance” and “author quality”, and may apply this to a “news category”. [0061] The information is used to compute a score, and the score determines what content is sent to a user. [abstract] Jain and Yoo are analogous art as each is directed to electronic means for providing news to users.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Jain with that of Yoo and Goldenstein in order to provide most relevant information, as taught by Jain; further, it is simply a substitution of one known part for another with predictable results, simply using Jain’s disclosed criteria as bases for Goldenstein’s removal in place of, or in addition to, Goldenstein’s own criteria; the substitution produces no new and unexpected result.

Claims 11, 23 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. in view of Goldenstein et al. further in view of Chakerian et al. (U.S. Publication No. 2016/0004764).

These claims are similar so are analyzed together.
With regard to Claim 11:
The computer-implemented method of claim 1, wherein clustering the news articles according to content of the news articles to form a set of ranked clusters further comprises:
ranking news within each cluster sequentially by publication date and news ranking score.

With regard to Claim 23:
The subscription-based news system of claim 13, wherein in clustering the news articles according to content of the news articles to form a set of ranked clusters, the number of processors further execute the program instructions:
to rank news within each cluster sequentially by publication date and news ranking score.

With regard to Claim 35:
The computer program product of claim 25, wherein the program code for clustering the news articles according to content of the news articles to form a set of ranked clusters further comprises:
program code for ranking news within each cluster sequentially by publication date and News ranking score.

Yoo and Goldenstein teach the method of claim 1, system of claim 13, and medium of claim 25, including removing irrelevant articles as cited above, but do not explicitly teach using publication date and a score, but it is known in the art.  (Note that calling a number such as a score a “news ranking score”, absent any form or structure to distinguish, is considered mere labeling and given no patentable weight.)  Chakerian teaches a news visualization system [title] which, like the present invention, clusters articles and assigns a score to each cluster. [0034] It can base such scores on what articles are “most popular”, such as those “most frequently requested”. [0056] Articles may be sorted by score measures such as “number of clicks or reads” or by “publication date”. [0063] Chakerian and Yoo are analogous art as each is directed to electronic means for presenting likely relevant articles to users.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Chakerian with that of Yoo and Goldenstein in order to help users identify data most relevant to their needs, as taught by Chakerian; [0001] further, it is simply a substitution of one known part for another with predictable results, simply using Chakerian’s data as the basis of determining relevance instead of, or in addition to, those of Goldenstein; the substitution produces no new and unexpected result.

Conclusion
It is noted that no art rejection has been made of claims 4, 6-10, 16, 18-22, 28 and 30-34.  In regard to claims 4, 16 and 28, the combination of LSH signatures and Levenshtein distances with token sort ratios to determine whether one article is a duplicate of another and, if so, removing it, is not found in the art.  In regard to claims 6, 18 and 30, the combination of a machine learning model using features from metadata and content combined with phrase matching and NLP using n-gram modeling and weights, is not found in the art.  In regard to claims 7, 19 and 31, the combination of mapping from news sources to domains, looking up the domains in a database of popularity by frequency, finding a match, and removing articles that rank below a popularity threshold, while per se can be found by a combination of references, it also includes all the limitations of claim 5, and it would be a stretch to combine all the references need it for both in any way that could reasonably deemed obvious.
In regard to claims 8, 20 and 32, the use of a user-provided cluster of articles and feedback thereabout as input to a machine learning model in order to determine topical relevance for removal of an article is similar to claims 7 (etc.) above, in that while a combination of just those limitations might reasonably be made so as to be considered obvious, again these claims depend from claim 5, and the aforementioned stretch then looms.
Claims 9, 10, 21, 22, 33 and 34 present similar problems as with claims 7, 8, etc., discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694